Citation Nr: 0801814	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 6, 1995, 
for the award of service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In May 2006, the Board remanded the veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  By letter dated April 9, 1982, the RO notified the 
veteran of its rating decision which denied the application 
to reopen a previously denied claim for service connection 
for bipolar disorder; this decision was not appealed.

3.  A VA Form 21-526, "Veteran's Application For 
Compensation Or Pension," that was date-stamped as received 
by the RO on March 6, 1995, constitutes a formal application 
to reopen the previously denied claim of service connection 
for bipolar disorder; there are no documents between the RO's 
final decision in April 1982 and March 6, 1995, which may be 
construed as a formal or informal application to reopen the 
previously denied claim for service connection for bipolar 
disorder.

4.  In a decision issued in January 2002, the RO assigned an 
effective date of March 6, 1995, for the award of service 
connection for bipolar disorder.

5.  Between April 9, 1982, and March 6, 1995, there was no 
communication from the veteran or his service representative 
indicating that he was applying to reopen his previously 
denied service connection claim for bipolar disorder.

6.  The April 9, 1982, RO decision, which denied the 
veteran's application to reopen a previously denied service 
connection claim for bipolar disorder, was not undebatably 
erroneous.



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 6, 1995, for service connection for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection in a June 2000 rating decision.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In this appeal, however, VCAA notice was not afforded because 
the original rating decision was issued before the VCAA was 
enacted.

The Board finds that the veteran and his service 
representative have demonstrated actual knowledge of the 
evidentiary requirements and have supplemented the record 
with medical evidence, legal documents and lay statements in 
support of the claim.  Submission of these documents resulted 
in increased disability benefits being awarded to the veteran 
by the RO.  Thus, any VCAA notice deficiency has resulted in 
harmless error.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).

In any event, pursuant to the Board's May 2006 remand, VA 
provided the appellant with VCAA notice and notice of the 
Dingess requirements in August 2006.  The veteran responded 
in March 2007 with a statement that he had no further 
information or evidence to submit in support of his claim.  
Although complete content-complying notice was provided after 
the January 2002 RO decision that is the subject of the 
current appeal, the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  To the extent that 
Dingess requires more extensive notice as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the veteran's 
earlier effective date for bipolar disorder is being denied 
herein, such matters are moot.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than March 6, 1995, for the award of service 
connection for bipolar disorder.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran's original claim of service connection for 
bipolar disorder (which he characterized as a nervous 
condition) was date-stamped as received by the RO on April 7, 
1961.  In a rating decision dated on May 19, 1961, and issued 
to the veteran on May 24, 1961, the RO denied this claim.

The veteran filed an application to reopen his previously 
denied service connection claim for bipolar disorder on a VA 
Form 21-526 that was date-stamped as received by the RO on 
October 9, 1979.  In a decision letter issued to the veteran 
on November 9, 1979, the RO determined that no new and 
material evidence had been received sufficient to reopen the 
previously denied claim.

The veteran subsequently filed applications to reopen his 
previously denied service connection claim for bipolar 
disorder on January 23, 1980, and March 2, 1982.  In rating 
decisions issued on April 21, 1980, and April 9, 1982, the RO 
concluded that the recently received evidence did not support 
the claim of service connection.

The next correspondence from the veteran occurred when he 
submitted a signed VA Form 21-526 that was dated on 
February 25, 1995, and date-stamped as received by the RO on 
March 6, 1995, in which he requested that his previously 
denied service connection claim for bipolar disorder be 
reopened.  In a rating decision dated on February 2, 1996, 
and issued to the veteran on February 7, 1996, the RO again 
determined that no new and material evidence had been 
received sufficient to reopen the previously denied claim.

The veteran filed his most recent application to reopen the 
previously denied service connection claim for bipolar 
disorder in April 1999.  In a rating decision dated on 
June 5, 2000, and issued to the veteran on July 7, 2000, the 
RO reopened the veteran's previously denied service 
connection claim for bipolar disorder and granted this claim 
on the merits, assigning a 100 percent evaluation effective 
April 30, 1999.  The veteran disagreed with this decision in 
a letter dated on June 27, 2001, and date-stamped as received 
by the RO on June 29, 2001.

The next correspondence from the veteran or his 
representative occurred when the representative submitted a 
letter to the RO dated on October 30, 2001, and date-stamped 
as received by the RO on November 1, 2001, in which it was 
contended that the RO had committed CUE in the February 2, 
1996, rating decision when it failed to consider a statement 
from F.F., M.D. (Dr. F.F.), dated on March 6, 1995, 
concerning the veteran's bipolar disorder.  The veteran 
perfected a timely appeal on the issue of an earlier 
effective date when he submitted a signed VA Form 9 that was 
date-stamped as received by the RO on December 13, 2001.  As 
noted in the Introduction, in a January 2002 rating decision, 
the RO assigned an earlier effective date of March 6, 1995, 
for the award of service connection for bipolar disorder.  
The RO concluded that there was CUE in the February 2, 1996, 
rating decision, and that March 6, 1995, was the appropriate 
effective date for the award of service connection for 
bipolar disorder because that was the date of a statement 
from Dr. F.F. that the veteran had incurred bipolar disorder 
during active service (also, coincidentally, the date of 
receipt of the veteran's application to reopen his service 
connection claim for bipolar disorder).

The next correspondence from the veteran or his 
representative occurred in June 2002 when the representative 
contended that an earlier effective date claim was still on 
appeal.  The RO reasonably interpreted this letter as a 
notice of disagreement with the January 2002 rating decision.  

In an attachment to the veteran's May 2004 VA Form 9, he 
contended that there was CUE in the rating decision which was 
issued on April 9, 1982.  The veteran argued that the RO had 
weighed the evidence of record improperly in April 1982 and 
had failed to provide him with adequate notice of the reasons 
and bases for that rating decision.

The RO decision issued in April 1982 was not appealed.  This 
decision is final absent a showing of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105.

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As explained in more detail below, the April 1982 RO decision 
was supported by the evidence on file and the applicable law 
and regulations.  This decision was not undebatably 
erroneous.  Accordingly, there is no CUE in this decision.

In the April 1982 rating decision, the RO observed that, 
although the veteran had been diagnosed recently as having 
bipolar disorder (which it characterized as bipolar affective 
disorder), there was no evidence that this psychiatric 
disorder had been incurred during active service or was 
linked to an incident of or finding recorded during active 
service.  The RO also observed that there was no evidence 
that an in-service diagnosis that the veteran had a lifelong 
schizoid personality was related to the subsequent post-
service diagnosis of bipolar disorder.  In the letter 
notifying the veteran and his representative of this 
decision, the RO explained that, because the prior rating 
decision had become final, the veteran could only reopen his 
service connection claim for bipolar disorder by submitting 
new and material evidence-evidence showing that the 
veteran's nervous condition was a disability that was 
incurred in service and that it had existed continuously 
since service.  The RO notified the veteran that it had 
considered the letter from Dr. Otteson and found that it 
provided no basis for establishing service connection.  

The veteran's assertions that VA did not consider all of the 
evidence in April 1982 merely reflect disagreement with how 
the facts of the case were weighed or evaluated.  The RO 
denied the veteran's service connection claim for bipolar 
disorder in April 1982 based on a review of the veteran's 
service medical records and post-service private treatment 
records and VA clinical records.  As for the assertion that 
VA failed in its duty to assist him by not providing his 
adequate reasons and bases in 1982, the Board would note that 
a failure by VA to fulfill its duty to assist the veteran 
cannot form the basis for CUE.  See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002) (en banc) (overruling Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999)).  There also is no 
evidence that the veteran expressed disagreement with the 
April 1982 RO decision.  As noted above, after the April 1982 
RO decision was issued to the veteran and his service 
representative, the next correspondence concerning this claim 
occurred in March 1995 when he filed an application to reopen 
his previously denied service connection claim for bipolar 
disorder.  In any event, the veteran's vague assertions 
cannot constitute valid CUE claims.  

The veteran's representative argued, in essence, that the 
veteran had been in receipt of Social Security disability 
benefits since 1980 because of his bipolar disability.  To 
the extent he is arguing that the Social Security claim 
should have been considered a claim for VA benefits, the RO 
denied benefits in April 1982; thus, VA benefits were denied 
after the Social Security benefits were awarded.  

The veteran's representative also argued that because, in the 
April 1982 letter, 

the veteran was informed that he had to 
submit new and material evidence . . . it 
is unclear from this letter whether or 
not the Veterans Administration indeed 
reopened the claim based upon Dr. 
Otteson's report, and then denied service 
connection for Bi-Polar disorder, or did 
not find that new and material evidence 
had been submitted.  For that reason, the 
letter does not inform [the veteran], 
clearly, that service connection for Bi-
Polar disorder was denied.

The representative's argument in this regard is without 
merit.  Clearly, the veteran was advised that the benefits he 
was seeking were being denied.  He was provided the appellate 
rights and procedures, but he did not file a timely notice of 
disagreement with the decision.  Thus, the decision became 
final.  For purposes of finality it does not matter whether 
the claim was a "new" claim, or an application to reopen a 
previously denied claim.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's appeal 
for an effective date earlier than March 6, 1995, for the 
award of service connection for bipolar disorder.  There is 
no evidence that either the veteran or his representative 
sent any communication to VA between April 9, 1982, the date 
that the RO reopened and denied service connection for 
bipolar disorder, and March 6, 1995, the date that he 
successfully reopened this claim, indicating that he intended 
to file an application to reopen a previously denied claim of 
entitlement to service connection for bipolar disorder.  The 
law and regulations on effective dates of awards of 
disability compensation are clear.  The effective date of an 
original claim for compensation or a claim for compensation 
reopened after a final disallowance is the date that 
entitlement arose or the date that the claim was received by 
VA, whichever is the later date (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, March 6, 1995, 
is the proper effective date for the award of service 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).





ORDER

Entitlement to an effective date earlier than March 6, 1995, 
for the award of service connection for bipolar disorder is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


